Case 9:17-cr-80204-KAM Document 125-1 Entered on FLSD Docket 10/29/2018 Page 1 of 4




                                EXHIBIT A
Case 9:17-cr-80204-KAM Document 125-1 Entered on FLSD Docket 10/29/2018 Page 2 of 4




                                      John Richard Bender
                                               Economist
                             Antitrust Division, U.S. Department of Justice

          Address: Liberty Square Building              Phone: (202) 307-6620
                   450 5th Street N.W., Ste. 9428       Cell: (202) 509-6875
                   Washington, D.C. 20530               E-mail: john.bender@usdoj.gov

   Education

   Ph.D. Economics (1985), M.A. Economics (1978), University of Chicago, Chicago, Illinois.

   M.S. (Ph.D. ABD) Computing and Information Science (1969), B.S. Engineering (1967), Case
   Western Reserve University, Cleveland, Ohio.

   Ph.D. Dissertation: “Technology, Unskilled Labor and the Decline of New England Cotton
   Textiles,” committee chairperson: Prof. James Heckman.

   Areas of Specialization

      •   Markets for military goods and services—top-secret security clearance.
      •   Financial markets—derivatives, stock, government securities, IPOs.
      •   Commodities markets—London Metals Exchange and Chicago Mercantile Exchange.
      •   Fishing quotas—work with the National Oceanographic and Atmospheric Administration
          (NOAA).
      •   Expert witness in eight price fixing trials (five of which were bid-rigging cases)—
          military household goods, road paving, thrash disposal, fish processors.
      •   Calculated damages for numerous cases—auto parts, drugs, construction.

   Work Experience

   October 1982 to present: Economist, Economic Analysis Group, Antitrust Division, U.S.
         Department of Justice, Washington, D.C. I work with legal staff in conducting
         investigations for possible violations of the antitrust laws. This includes providing
         economic advice on investigations into mergers, price fixing cases, regulatory proposals,
         and policy matters. From time to time, I assist other agencies of the government
         estimating damages in court actions and give advice for regulatory proposals. From 1990
         to April 2009, I had supervisory responsibility for research analysts and interns,
         providing research support to the economists in the Economic Analysis Group.

   March 2010 to June 2010: worked for the World Bank as resident advisor in Astana, Kazakhstan
         at the Agency for Competition Protection. I provided advice on competition policy
         relating to reforms for their competition law. Provided advice on issues related to
         investigations undertaken by the Agency and taught seminars on competition. I wrote a



                                                    1
Case 9:17-cr-80204-KAM Document 125-1 Entered on FLSD Docket 10/29/2018 Page 3 of 4




            paper on termination fees for wireless phones and wrote background papers analyzing
            legislative proposals for the Kazakhstan Parliament.

   January 2003 to May 2003: Team-taught a seminar on Public Policy for Antitrust and Regulation
          at Gettysburg College in Gettysburg, Pennsylvania. This class was for undergraduate
          students majoring in economics or public policy.

   February 1997 to August 1997: Assignment as a USAID competition advisor to the regional
          office of the Russian Federal Antimonopoly Services, Perm, Russia. I provided advice to
          the staff on the conduct of investigations, disposition of judgments, and taught principles
          of competition in market economics. Conducted seminars on antimonopoly enforcement
          for regional offices of the FAS.

   May 1992 to December 1992 and September 1993 to April 1994: Assignment as a USAID
         advisor to the Antimonopoly Office of Poland. I provided advice to the staff on
         investigations, changes to their competition law, and regulation of natural monopolies.
         Also conducted week long competition seminars for OECD in Kiev, Ukraine and Minsk,
         Belarus, and a USAID mission to Kaliningrad, Russia

   September 1975 to September 1982: Student in economics Ph.D. program at the University of
         Chicago, concentrating on Industrial Organization and Economic History.

   October 1974 to September 1975: Senior Systems Programmer for Berkeley Scientific
         Laboratories in Hayward, California. Programming supervisory for development of
         software used in hospital pathology laboratories.

   March 1973 to July 1974: Engineering consultant for Control Data Corporation, in Rockville,
         Maryland and New York City. I worked on the design and development of computer
         terminals used for selling lottery tickets and fare-card machines for the Washington D.C.
         Metro.

   August 1969 to February 1973: Research Engineer for the Artificial Intelligence Center at SRI
         International in Menlo Park, California. I worked as an operating systems programmer
         and as a researcher developing vision technology for use on robots.

   Papers

   Critique of the Law on Competition of the Republic of Kazakhstan, World Bank, April 2010.

   Recommendation for regulation of mobile phone termination fees in Kazakhstan, World Bank,
   June 2010.




                                                   2
Case 9:17-cr-80204-KAM Document 125-1 Entered on FLSD Docket 10/29/2018 Page 4 of 4




   Economic Expert Testimony

   United States v. Allegany Bitumens, Buffalo, NY, January 1987.

   United States v. AAA Transfer et al., Pensacola, FL, June 1988.

   United States v. Bestway Disposal Corp, et al., Rochester, NY, October 1988.

   United States v. AAA Transfer et al., Pensacola, FL, June 1989.

   United States v. Allen’s Moving and Storage, New Bern, NC, April 1990.

   United States v. Donald Eugene Ryans, Oklahoma City, OK, December 1990.

   United States v. Samuel Hinote, Jackson, MS, May and July 1993.




                                                  3
